Citation Nr: 0330987	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  98-18 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
duodenal ulcer with gastroesophageal reflux disease (GERD), 
currently evaluated as 60 percent disabling.

2.  Entitlement to service connection for a lung disorder, 
claimed as a residual of exposure to asbestos and carbon 
tetrachloride.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from May 1962 to December 
1965.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran also sought 
service connection for hearing loss and tinnitus, and a 
rating in excess of 20 percent for his service-connected 
chronic duodenal ulcer.  Thereafter, a May 2002 rating 
decision established service connection for the veteran's 
hearing loss and tinnitus, and also established service 
connection for GERD as secondary to service-connected 
chronic duodenal ulcer, assigning a combined rating of 60 
percent for chronic duodenal ulcer with GERD.  The veteran 
has continued his appeal as to the 60 percent rating for 
chronic duodenal ulcer with GERD.


REMAND

The Board first notes that in his Department of Veterans 
Affairs (VA) Form 9, received in February 2002, the veteran 
specifically requested a hearing before the Board at his 
local regional office (RO).  Thereafter, while a written 
statement from the veteran dated March 7, 2002, indicates 
that the veteran had no further evidence to submit, in a 
subsequent statement dated March 14, 2002, and received 
March 15, 2002, the veteran indicated that he wanted to 
waive his right to an in-person hearing and desired a 
videoconference hearing before the Board at the RO.  

The Board further notes that there is no additional 
communication between the RO and the veteran regarding the 
veteran's March 2002 videoconference hearing request.  There 
is also no indication in the record that either the veteran 
or his representative ever withdrew the veteran's request 
for a videoconference hearing before the Board.    

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing before the 
Board.

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




